                 Case 20-12522-JTD           Doc 3095        Filed 07/02/21        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                 Chapter 11

                                                       Case No. 20-12522 (JTD)
MALLINCKRODT PLC, et al.,1
                          Debtors.                     (Jointly Administered)


                                          NOTICE OF SERVICE

         PLEASE TAKE NOTICE that, on July 1, 2021, pursuant to the Order Establishing

Confirmation Schedule and Protocols [ECF DI 2988], the Official Committee of Opioid Related

Claimants, by and through its undersigned counsel, caused a copy of the Official Committee of

Opioid Related Claimants’ First Set of Interrogatories to the Debtors in Connection With

Confirmation of the Plan to be served via electronic mail on the following parties:

Robert J. Stearn, Jr. (stearn@rlf.com)                    George A. Davis (george.davis@lw.com)
Richards, Layton & Finger, P.A.                           Christopher Harris (christopher.harris@lw.com)
One Rodney Square                                         Andrew Sorkin (andrew.sorkin@lw.com)
920 N. King Street                                        Anupama Yerramalli (anu.yerramalli@lw.com)
Wilmington, DE 19801                                      Hugh Keenan Murtagh (hugh.murtagh@lw.com)
                                                          Irina Y. Sivachenko (irina.sivachenko@lw.com)
                                                          Christopher Beaucage (chris.beaucage@lw.com)
                                                          Ryan M. Schachne (ryan.schachne@lw.com)
                                                          Jason B. Gott (jason.gott@lw.com)
                                                          Elizabeth R. Marks (betsy.marks@lw.com)
                                                          Latham & Watkins LLP
                                                          885 Third Avenue
                                                          New York, New York 10022




1
 A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims and
noticing agent at https://restructuring.primeclerk.com/mallinckrodt/. The Debtors’ mailing address is 675
McDonnell Blvd., Hazelwood, Missouri 63042.

61821/0001-41085771v1
                 Case 20-12522-JTD   Doc 3095    Filed 07/02/21    Page 2 of 2




Dated: July 2, 2021                      Respectfully submitted,

                                         COLE SCHOTZ P.C.

                                         /s/ Justin R. Alberto
                                         Justin R. Alberto (No. 5126)
                                         500 Delaware Avenue, Suite 1410
                                         Wilmington, Delaware 19801
                                         Tel: (302) 652-3131
                                         Fax: (302) 652-3117
                                         jalberto@coleschotz.com

                                         Delaware and Efficiency Counsel to the Official
                                         Committee of Opioid Related Claimants

                                         -and-

                                         AKIN GUMP STRAUSS HAUER & FELD LLP

                                         Arik Preis (admitted pro hac vice)
                                         Mitchell P. Hurley (admitted pro hac vice)
                                         Sara L. Brauner (admitted pro hac vice)
                                         One Bryant Park
                                         New York, New York 10036
                                         Tel: (212) 872-1000
                                         Fax: (212) 872-1002
                                         apreis@akingump.com
                                         mhurley@akingump.com
                                         sbrauner@akingump.com

                                         Lead Counsel to the Official Committee of Opioid
                                         Related Claimants




                                            2
61821/0001-41085771v1
